Citation Nr: 0916149	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to 
February 1965.  He also had subsequent service in the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The Veteran presented testimony at the RO 
before the undersigned Veterans Law Judge in December 2008.  
The transcript of the hearing is associated with the claims 
folder.

The Veteran submitted additional evidence in January 2009, 
accompanied by a waiver of his right to initial RO 
consideration of that evidence.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is due to in-service 
acoustic trauma.

2.  Audiometric testing since service has not demonstrated 
and the Veteran has not disputed that the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater in the left ear; that the 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or that his speech recognition score 
in the left ear is less than 94 percent.

3.  The Veteran's tinnitus did not originate in service, and 
is not otherwise etiologically related to service, including 
to any acoustic trauma.





CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 3.385 (2008). 

2.  The claim for service connection for left ear hearing 
loss is legally insufficient.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.385; Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Analysis

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the claimant is expected to provide.  38 C.F.R. § 3.159.  
These notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be 'cured' by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ('The Federal Circuit 
specifically mentioned two remedial measures: (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim.'); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ('proper subsequent 
VA process' can cure error in timing of notice).

In the present case, VA collectively provided the Veteran 
with 38 U.S.C.A. 
§ 5103(a)-compliant notice in December 2004 and March 2006 
correspondences.  The Board notes that the latter 
correspondence, which provided notice of the information and 
evidence necessary to substantiate the initial rating and 
effective date in the event his claims are successful, was 
provided in a supplemental statement of the case, which 
generally is not the proper manner for providing such notice.  
The record shows, however, that his claims were readjudicated 
in an August 2007 supplemental statement of the case.  In any 
event, the Veteran has neither alleged nor demonstrated any 
prejudice from the manner in which the March 2006 notice was 
provided, or in the timing of the notice.  See Shinseki v. 
Sanders, --- S.Ct. ----, 2009 WL 1045952 (U.S.) (Apr. 21, 
2009) (Reversing prior caselaw imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful normally falls 
upon the party attacking the agency's determination).  See 
also Mayfield v. Nicholson, 444 F.3d at 1333-34.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).  

The Board also finds that VA has complied with the VCAA's 
duty to assist the Veteran to the extent possible.  In March 
2005, in response to a request from the RO, the National 
Personnel Records Center (NPRC) reported that the Veteran's 
service treatment records (STRs) were destroyed by fire.  
Additional attempts by the RO to acquire the Veteran's STRs 
from the Texas Adjutant General's Office in December 2004 
were unsuccessful.  The NPRC has indicated that no 
alternative sources for the Veteran's STRs are available.  
Based on the foregoing, it is clear that further requests for 
STRs for the Veteran would be futile. 

In December 2004, the RO requested that the Veteran complete 
and return a form NA 13055, Request For Information Needed to 
Reconstruct Medical Data, and requested that, if possible, he 
provide specific dates and places for which he received 
treatment while in service, and the full name of the military 
organization to which he was assigned at the time of 
treatment.  The RO explained that due to the fire at the NPRC 
in 1973, this information was necessary so that a thorough 
search of the Veteran's service records could be conducted.  
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran 
responded, but the NPRC thereafter indicated in March 2007 
that no additional records could be located.  Therefore, 
while it is regrettable that the Veteran's service records 
are unavailable, the Board finds that VA has fulfilled its 
duty to assist the Veteran with respect to obtaining them. 

In conjunction with the Veteran's claims, the RO obtained 
private medical records   that were identified by the 
Veteran; the Veteran has reported that he has no other 
evidence to submit.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the claims file.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 F.3d 1328 (Fed 
Cir. 2006).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can proceed with its 
adjudication of this appeal without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The Veteran's DD Form 214 indicates that he served from 1954 
to 1956 in the A B Battery 903, AAA Battalion, as an 
Assistant Section Leader.  In his application for 
compensation, the Veteran notes that he fired "quad 50's, 
40mm, 75mm cannons" while on active duty and as a result, 
was exposed to acoustic trauma.  The Veteran testified that 
he did not use hearing protection while fulfilling his 
service duties and testified that his tinnitus began in the 
late 1960's or 1970's.  The Veteran reiterated his 
contentions at the December 2008 hearing.  

The Veteran asserts that service connection is warranted for 
bilateral hearing loss and tinnitus due to the above acoustic 
trauma.  The Veteran noted on his October 2004 claim for 
compensation that he was trained in artillery during service 
and that he has not had any subsequent loud noise exposure 
following separation from military service.  The Veteran 
explained that he pursued hunting as a hobby, but only while 
wearing protective ear coverings.  

As noted previously, the Veteran's STRs are unavailable for 
review.  Additionally, VA's attempts to reconstruct the 
Veteran's service records were unsuccessful.  

In response to VA's requests for medical records, Dr. Josef 
Holme indicated that the Veteran was never treated for or 
seen by him for hearing loss or tinnitus.  Private medical 
records provided by Dr. Harold Lewis are silent for reference 
to hearing loss or tinnitus.  At his hearing, the Veteran 
claimed that his private medical care providers had yet to 
link a hearing disability to his medical service.     

The Veteran was afforded a VA audiology examination in June 
2007.  He reported that his hearing loss and tinnitus began 
around 1997.  Audiometric testing showed that the Veteran's 
pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
20
40
70
LEFT
20
15
20
30
25
 
The examination report also indicates that the Veteran's 
speech recognition scores on the Maryland CNC Test were 88 
percent in the right ear and 96 percent in the left ear. 

The VA audiologist noted that hearing in the left ear was 
within normal limits for adjudication purposes and did not 
meet VA's criteria for a "disability."  She further 
concluded that the described episodes of head noise (i.e. the 
claimed tinnitus) were consistent with normal auditory 
function and were not consistent with the presence of 
tinnitus with an etiology of permanent damage due to noise 
exposure.  With respect to the right ear hearing loss, the 
examiner noted that because the loss was unilateral and was 
only noticed approximately ten years ago, it was unlikely 
that the hearing loss was a result of having served as an 
artilleryman.  

In a January 2009 letter, Michael J. Yium, M.D. indicates 
that the Veteran was suffering from high frequency 
sensorineural hearing loss.  He stated that this hearing loss 
was markedly worse on the right side, but also damaged on the 
left side.  In Dr. Yium's opinion, the Veteran's hearing loss 
was linked to the noise exposure he incurred during service 
in the armed forces.  Dr. Yium did not provide any 
audiometric findings for the left ear.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 1131; 38 C.F.R. 
§ 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the 
nervous system, such as sensorineural hearing loss, are 
included among the specified chronic diseases subject to 
presumptive service connection.  38 C.F.R. 
§ 3.309(a).

For VA purposes, impaired hearing is deemed to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

A.  Hearing loss

Service records show that the Veteran served in an artillery 
unit.  The Board finds that the Veteran's statements and 
testimony as to acoustic trauma in service are credible and 
supported by the nature of his official duties at the time.

Turning first to the right ear, the June 2007 examination 
disclosed that the Veteran does have hearing loss for VA 
purposes.  Although the June 2007 VA examiner concluded that 
the Veteran did not present with sufficient symptoms to 
warrant service connection for right ear hearing loss, Dr. 
Yium concluded the opposite, and linked the Veteran's right 
ear hearing loss to the claimed service trauma.

As already discussed, the Board finds the Veteran's account 
of acoustic trauma in service to be credible and consistent 
with his service as an artilleryman.  In addition, he has 
right ear hearing loss for VA purposes, and there is medical 
evidence of a link between his service and right ear hearing 
loss.  The Board has reviewed the conclusions and rationale 
of the June 2007 VA examiner, but finds no basis on which to 
assign greater evidentiary weight to that conclusion versus 
Dr. Yium's opinion.  Thus, the Board finds that the evidence 
is at least in equipoise and therefore supports service 
connection for right ear hearing loss.  38 U.S.C.A. 
§ 5107(b).  The appeal for right ear hearing disorder is 
granted.

Turning to the claimed left ear hearing loss, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in a case where the law is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In this case, the only post-service audiogram on file 
discloses that the Veteran does not have hearing loss in the 
left ear for VA purposes pursuant to 38 C.F.R. § 3.385, and 
this is not in dispute.  Although Dr. Yium suggested that the 
Veteran had impaired hearing in the left ear, the Board 
points out that regardless of what Dr. Yium stated, hearing 
loss is simply not a disability for VA purposes unless it 
meets the standards set forth in 38 C.F.R. § 3.385.  

It is clear from the June 2007 audiogram results that the 
Veteran's left ear does not manifest hearing loss for VA 
benefit purposes.  38 C.F.R. § 3.385.  Although Dr. Yium 
believes the Veteran has hearing loss in the ear, he notably 
did not provide any audiometric findings to show such hearing 
loss for VA purposes; furthermore, Dr. Yium provides no 
reasoned explanation for his conclusion.  

Given that there is no competent post-service evidence of a 
left ear hearing loss disorder, the claim must be denied as 
legally insufficient.

B. Tinnitus

As already discussed, the Board is satisfied that the Veteran 
did experience in-service acoustic trauma.  However, the June 
2007 examiner, after reviewing the Veteran's reported 
symptoms, concluded that the Veteran did not have tinnitus.  
Dr. Yium notably did not mention tinnitus in his statement.  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 'current disability' 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  Although the 
Veteran is certainly competent to report on symptoms such as 
ringing in the ears, the Board finds that tinnitus is not the 
type of disorder which is capable of lay diagnosis.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(using a broken bone as an example of a medical condition 
capable of lay identification).  Even if the Veteran is 
competent to diagnose tinnitus, the probative value of his 
opinion would be outweighed by that of the June 2007 
examiner, who clearly has more training and experience in 
diagnosing tinnitus than the Veteran.  Similarly, the medical 
professional's opinion as to etiology of any current tinnitus 
is also of high probative value so as to outweigh the lay 
statements. 

The Board finds that the only competent medical opinion 
(based on an adequate VA examination) on file contravenes the 
Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008)(it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion).  Since the 
preponderance of the evidence is against a finding that the 
Veteran has tinnitus for VA purposes, the Veteran's claim for 
service connection for tinnitus must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In rendering this decision, the Board has considered that the 
Veteran's STRs are unavailable.  When STRs are lost or 
missing, the Court has held that VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the Veteran's medical records have 
been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   No 
presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court 
declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


